     Case 4:19-cv-00412-P Document 53 Filed 12/02/20         Page 1 of 14 PageID 490



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

UNITED STATES OF AMERICA ex                 §
rel. ERMA LEE,                              §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §     Civil Action No. 4:19-cv-00412-P
                                            §
TARRANT COUNTY HOSPITAL                     §
DISTRICT,                                   §
                                            §
        Defendant.                          §

                                         ORDER

        Before the Court is Parties’ Joint Motion for Entry of Agreed Protective Order. ECF

No. 52. Having reviewed the Motion and Parties’ Proposed Protective Order, the Court

finds that it should be and is hereby GRANTED. Parties are referred to the Proposed Order

executed by the Court, which is attached as Exhibit 1.

        SO ORDERED on this 2nd day of December, 2020.
Case 4:19-cv-00412-P Document 53 Filed 12/02/20   Page 2 of 14 PageID 491




      EXHIBIT 1



                                   2
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20           Page 3 of 14 PageID 492


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

UNITED STATES OF AMERICA ex rel.
ERMA LEE,
                   Plaintiffs,                     Case No. 4:19-CV-00412-P
v.

TARRANT COUNTY HOSPITAL                           DEMAND FOR JURY TRIAL
DISTRICT d/b/a JPS HEALTH
NETWORK,

                        Defendant.

                                  PROTECTIVE ORDER

Proceedings and Information Governed.

      1.     This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c).         It

governs any document, Information, or other thing furnished by any party to any other

party, and it includes any non-party who receives a subpoena in connection with this action.

The information protected includes, but is not limited to: answers to interrogatories;

answers to requests for admission; responses to requests for production of documents;

deposition transcripts and videotapes; deposition exhibits; and other writings or things

produced, given or filed in this action that are designated by a party as "Confidential

Information" or "Confidential Attorney Eyes Only Information" in accordance with the

terms of this Protective Order, as well as to any copies, excerpts, abstracts, analyses,

summaries, descriptions, or other forms of recorded information containing, reflecting,

or disclosing such information.

Designation and Maintenance of Information.

      2.     For purposes of this Protective Order, (a) the "Confidential Information"

designation means that the document is comprised of trade secrets or commercial


PROTECTIVE ORDER - Page 1 of 12
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20           Page 4 of 14 PageID 493


information that is not publicly known and is of technical or commercial advantage to its

possessor, in accordance with Fed. R. Civ. P. 26(c)(1)(G), or other information required

by law or agreement to be kept confidential and (b) the "Confidential Attorney Eyes Only"

designation means that the document is comprised of information that the producing party

deems especially sensitive, which may include, but is not limited to, confidential research

and development, financial, technical, marketing, any other sensitive trade secret

information, or information capable of being utilized for the preparation or prosecution of a

patent application dealing with such subject matter. Confidential Information and

Confidential Attorney Eyes Only Information does not include, and this Protective Order

does not apply to, information that is already in the knowledge or possession of the party to

whom disclosure is made unless that party is already bound by agreement not to disclose

such information, or information that has been disclosed to the public or third persons in a

manner making such information no longer confidential.

       3.     Documents and things produced during the course of this litigation within the

scope of paragraph 2(a) above, may be designated by the producing party as containing

Confidential Information by placing on each page and each thing a legend substantially as

follows:

                            CONFIDENTIAL INFORMATION
                           SUBJECT TO PROTECTIVE ORDER

       Documents and things produced during the course of this litigation within the scope

of paragraph 2(b) above may be designated by the producing party as containing

Confidential Attorney Eyes Only Information by placing on each page and each thing a

legend substantially as follows:




 PROTECTIVE ORDER - Page 2 of 12
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20            Page 5 of 14 PageID 494


              CONFIDENTIAL ATTORNEY EYES ONLY INFORMATION
                      SUBJECT TO PROTECTIVE ORDER

       A party may designate information disclosed at a deposition as Confidential

Information or Confidential Attorney Eyes Only Information by requesting the reporter to

so designate the transcript or any portion of the transcript at the time of the deposition. If

no such designation is made at the time of the deposition, any party will have fourteen (14)

calendar days after the date of the deposition to designate, in writing to the other parties

and to the court reporter, whether the transcript is to be designated as Confidential

Information or Confidential Attorneys Eyes Only Information. If no such designation is

made at the deposition or within this fourteen (14) calendar day period (during which

period, the transcript must be treated as Confidential Attorneys Eyes Only Information,

unless the disclosing party consents to less confidential treatment of the information), the

entire deposition will be considered devoid of Confidential Information or Confidential

Attorneys Eyes Only Information. Each party and the court reporter must attach a copy of

any final and timely written designation notice to the transcript and each copy of the

transcript in its possession, custody or control, and the portions designated in such notice

must thereafter be treated in accordance with this Protective Order. It is the responsibility

of counsel for each party to maintain materials containing Confidential Information or

Confidential Attorney Eyes Only Information in a secure manner and appropriately

identified so as to allow access to such information only to such persons and under such

terms as is permitted under this Protective Order.

Inadvertent Failure to Designate.

       4.     The inadvertent failure to designate or withhold any information as

confidential or privileged will not be deemed to waive a later claim as to its confidential or


 PROTECTIVE ORDER - Page 3 of 12
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20             Page 6 of 14 PageID 495


privileged nature, or to stop the producing party from designating such information as

confidential at a later date in writing and with particularity. The receiving party must treat

the information as confidential from the time the receiving party is notified in writing of the

change in the designation.

Challenge to Designations.

       5.     A receiving party may challenge a producing party's designation at any time.

Any receiving party disagreeing with a designation may request in writing that the

producing party change the designation. The producing party will then have ten (10)

business days after receipt of a challenge notice to advise the receiving party whether or not

it will change the designation. If the parties are unable to reach agreement after the

expiration of this ten (10)-business day timeframe, and after the conference required under

LR 7.1(a), the receiving party may at any time thereafter seek an order to alter the

confidential status of the designated information. Until the presiding judge rules upon any

dispute under this paragraph, the designation will remain in full force and effect, and the

information will continue to be accorded the confidential treatment required by this

Protective Order.

Disclosure and Use of Confidential Information.

       6.     Information designated as Confidential Information or Confidential Attorney

Eyes Only Information may only be used for purposes of preparation, trial, and appeal of

this action. Confidential Information or Confidential Attorney Eyes Only Information may

not be used under any circumstances for prosecuting any patent application, for patent

licensing, or for any other purpose.




PROTECTIVE ORDER - Page 4 of 12
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20              Page 7 of 14 PageID 496


       7.     Subject to paragraph 9 below, Confidential Information may be disclosed by

the receiving party only to the following individuals, provided that such individuals are

informed of the terms of this Protective Order: (a) two (2) employees of the receiving party

who are required in good faith to provide assistance in the conduct of this litigation,

including any settlement discussions, and who are identified as such in writing to counsel

for the designating party in advance of the disclosure; (b) two (2) in-house counsel who are

identified by the receiving party; (c) outside counsel for the receiving party; (d) supporting

personnel employed by (b) and (c), such as paralegals, legal secretaries, data entry clerks,

legal clerks, and private photocopying services; (e) experts or consultants; and (f) any

persons requested by counsel to furnish services such as document coding, image scanning,

mock trial, jury profiling, translation services, court reporting services, demonstrative

exhibit preparation, or the creation of any computer database from documents.

       8.     Subject to paragraph 9 below, Confidential Attorney Eyes Only Information

may be disclosed by the receiving party only to the following individuals, provided that such

individuals are informed of the terms of this Protective Order: (a) outside counsel for the

receiving party; (b) supporting personnel employed by outside counsel, such as paralegals,

legal secretaries, data entry clerks, legal clerks, private photocopying services; (c) experts or

consultants; and (d) those individuals designated in paragraph 11(c).

       9.     Further, prior to disclosing Confidential Information or Confidential Attorney

Eyes Only Information to a receiving party's proposed expert, consultant, or employees, the

receiving party must provide to the producing party a signed Confidentiality Agreement in

the form attached as Exhibit A, the resume or curriculum vitae of the proposed expert or

consultant, the expert or consultant's business affiliation, and any current and past



 PROTECTIVE ORDER - Page 5 of 12
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20             Page 8 of 14 PageID 497


consulting relationships in the industry. The producing party will thereafter have ten (10)

business days from receipt of the Confidentiality Agreement to object to any proposed

individual. The objection must be made for good cause and in writing, stating with

particularity the reasons for the objection. Failure to object within ten (10) business days

constitutes approval. If the parties are unable to resolve any objection, the receiving party

may apply to the presiding judge to resolve the matter. There will be no disclosure to any

proposed individual during the ten (10) business day objection period, unless that period is

waived by the producing party, or if any objection is made, until the parties have resolved

the objection, or the presiding judge has ruled upon any resultant motion.

       10.    Counsel is responsible for the adherence by third-party vendors to the terms

and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a

signed Confidentiality Agreement in the form attached as Exhibit B.

       11.    Confidential Information or Confidential Attorney Eyes Only Information

may be disclosed to a person who is not already allowed access to such information under

this Protective Order if:

       (a) The information was previously received or authored by the person or was

       authored or received by a director, officer, employee or agent of the company for

       which the person is testifying as a designee under Fed. R. Civ. P. 30(b)(6);

       (b) The designating party is the person or is a party for whom the person is a director,

       officer, employee, consultant or agent; or

       (c) Counsel for the party designating the material agrees that the material may be

       disclosed to the person.




 PROTECTIVE ORDER - Page 6 of 12
   Case 4:19-cv-00412-P Document 53 Filed 12/02/20              Page 9 of 14 PageID 498


       In the event of disclosure under this paragraph, only the reporter, the person, his

or her counsel, the presiding judge, and persons to whom disclosure may be made and

whom this Protective Order binds, may be present during the disclosure or discussion of

Confidential Information. Disclosure of material pursuant to this paragraph does not

constitute a waiver of the confidential status of the material so disclosed.

Non-Party Information.

       12.    The existence of this Protective Order must be disclosed to any person

producing documents, tangible things, or testimony in this action who may reasonably be

expected to desire confidential treatment for such documents, tangible things or testimony.

Any such person may designate documents, tangible things, or testimony confidential

pursuant to this Protective Order.

Filing Documents With the Court.

       13.    If any party wishes to submit Confidential Information to the court, the

submission must be filed only in a sealed envelope bearing the caption of this action and a

notice in the following form:

                           CONFIDENTIAL INFORMATION
                                         [caption]
                       This envelope, which is being filed under seal,
                    contains documents that are subject to a Protective
                 Order governing the use of confidential discovery material.
                                       No Prejudice.

       14.    Producing or receiving confidential information, or otherwise complying with

the terms of this Protective Order, will not (a) operate as an admission by any party that

any particular Confidential Information contains or reflects trade secrets or any other type

of confidential or proprietary information; (b) prejudice the rights of a party to object to the

production of information or material that the party does not consider to be within the


 PROTECTIVE ORDER - Page 7 of 12
  Case 4:19-cv-00412-P Document 53 Filed 12/02/20             Page 10 of 14 PageID 499


scope of discovery; (c) prejudice the rights of a party to seek a determination by the

presiding judge that particular materials be produced; (d) prejudice the rights of a party to

apply to the presiding judge for further protective orders; or (e) prevent the parties from

agreeing in writing to alter or waive the provisions or protections provided for in this

Protective Order with respect to any particular information or material.

Conclusion of Litigation.

       15.    Within sixty (60) calendar days after final judgment in this action, including

the exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to a

settlement agreement, each party or other person subject to the terms of this Protective

Order is under an obligation to destroy or return to the producing party all materials and

documents containing Confidential Information or Confidential Attorney Eyes Only

Information, and to certify to the producing party that this destruction or return has been

done. However, outside counsel for any party is entitled to retain all court papers, trial

transcripts, exhibits, and attorney work provided that any such materials are maintained

and protected in accordance with the terms of this Protective Order.

Other Proceedings.

       16.    By entering this Protective Order and limiting the disclosure of information in

this case, the presiding judge does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party

subject to this Protective Order who may be subject to a motion to disclose another party's

information designated Confidential pursuant to this Protective Order must promptly notify

that party of the motion so that the party may have an opportunity to appear and be heard

on whether that information should be disclosed.



 PROTECTIVE ORDER - Page 8 of 12
  Case 4:19-cv-00412-P Document 53 Filed 12/02/20              Page 11 of 14 PageID 500


Remedies.

       17.    It is Ordered that this Protective Order will be enforced by the sanctions set

forth in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the presiding

judge, including the power to hold parties or other violators of this Protective Order in

contempt. All other remedies available to any person injured by a violation of this

Protective Order are fully reserved.

       18.    Any party may petition the presiding judge for good cause shown if the party

desires relief from a term or condition of this Protective Order.

        SO ORDERED on this 2nd day of December, 2020.




PROTECTIVE ORDER - Page 9 of 12
      Case 4:19-cv-00412-P Document 53 Filed 12/02/20                            Page 12 of 14 PageID 501

                                 IN THE UNITED STATES DISTRICT COURT FOR
                                     THE NORTHERN DISTRICT OF TEXAS


                                                             §
   UNITED STATES OF AMERICA ex rel. ERMA                     §
                                               Plaintiff,    §
                                                             §
                          v.                                 §    Case Number: 4:19-CV-00412-P
                                                             §
                                                             §
   TARRANT COUNTY HOSPITAL DISTRICT d/                       §
                                                             §
                                             Defendant.      §



                               CONFIDENTIALITY AGREEMENT FOR EXPERT,
                               CONSULTANT OR EMPLOYEES OF ANY PARTY

I hereby affirm that:

Information, including documents and things, designated as "Confidential Information," or "Confidential Attorney Eyes

Only Information," as defined in the Protective Order entered in the above-captioned action ("Protective Order"), is being

provided to me pursuant to the terms and restrictions of the Protective Order.



I have been given a copy of and have read the Protective Order.



I am familiar with the terms of the Protective Order and I agree to comply with and to be bound by its terms.



I submit to the jurisdiction of this Court for enforcement of the Protective Order.



I agree not to use any Confidential Information or Confidential Attorney Eyes Only Information disclosed to me pursuant

to the Protective Order except for purposes of the above-captioned litigation and not to disclose any of this information

to persons other than those specifically authorized by the Protective Order, without the express written consent of the

party who designated the information as confidential or by order of the presiding judge. I also agree to notify any

stenographic, clerical or technical personnel who are required to assist me of the terms of this Protective Order and of its

binding effect on them and me.




    EXHIBIT A TO PROTECTIVE ORDER - 1
      Case 4:19-cv-00412-P Document 53 Filed 12/02/20                        Page 13 of 14 PageID 502

I understand that I am to retain all documents or materials designated as or containing Confidential Information or

Confidential Attorney Eyes Only Information in a secure manner, and that all such documents and materials are to remain

in my personal custody until the completion of my assigned duties in this matter, whereupon all such documents and

materials, including all copies thereof, and any writings prepared by me containing any Confidential Information or

Confidential Attorney Eyes Only Information are to be returned to counsel who provided me with such documents and

materials.




    EXHIBIT A TO PROTECTIVE ORDER - 2
  Case 4:19-cv-00412-P Document 53 Filed 12/02/20                           Page 14 of 14 PageID 503


                             IN THE UNITED STATES DISTRICT COURT FOR
                                 THE NORTHERN DISTRICT OF TEXAS


                                                        §
UNITED STATES OF AMERICA ex rel. ERMA
                                                        §
                                           Plaintiff,   §
                                                        §
                        v.                              §    Case Number: 4:19-CV-00412-P
                                                        §
                                                        §
TARRANT COUNTY HOSPITAL DISTRICT d/                     §
                                                        §
                                         Defendant.     §


                 CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS

I hereby affirm that:

Information, including documents and things, designated as "Confidential Information," or "Confidential

Attorney Eyes Only Information," as defined in the Protective Order entered in the above-captioned action

(“Protective Order"), is being provided to me pursuant to the terms and restrictions of the Protective Order.



I have been given a copy of and have read the Protective Order.



I am familiar with the terms of the Protective Order and I agree to comply with and to be bound by its terms.

I submit to the jurisdiction of this Court for enforcement of the Protective Order.



I agree not to use any Confidential Information or Confidential Attorney Eyes Only Information disclosed to me

pursuant to the Protective Order except for purposes of the above-captioned litigation and not to disclose any of

this information to persons other than those specifically authorized by the Protective Order, without the express

written consent of the party who designated the information as confidential or by order of the presiding judge.




EXHIBIT B TO PROTECTIVE ORDER - Page 1
